          Case 5:20-cv-03291-SAC Document 8 Filed 03/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FALASHA ALI,

               Plaintiff,

               v.                                           CASE NO. 20-3291-SAC

D. HUDSON, Warden,
USP-Leavenworth,

               Defendant.

                                           ORDER

       Plaintiff filed this pro se civil rights action alleging his commissary purchases were going

to be illegally confiscated without monetary compensation upon his pending transfer. At the

time of filing, Plaintiff was confined at USP-Leavenworth in Leavenworth, Kansas. Plaintiff

names the USP-Leavenworth Warden as the sole defendant and seeks monetary compensation.

On November 24, 2020, the Court entered a Notice of Deficiency (Doc. 2) directing Plaintiff to

submit his complaint on the Court-approved form and to either pay the civil action filing fee or

file a motion to proceed in forma pauperis by December 24, 2020. The order provided that

failure to cure the deficiencies by the Court’s deadline may result in dismissal without prejudice

and without further notice.

       Plaintiff sought an extension of time to comply, and the Court extended the deadline for

compliance to January 29, 2021. The Court’s order extending the deadline (Doc. 4) was returned

as undeliverable. (Doc. 5.) Plaintiff was transferred to USP – Pollock in Pollock, Louisiana. On

February 9, 2021, the Court entered an order (Doc. 7) granting Plaintiff until March 1, 2021, in

which to comply with the Court’s Notice of Deficiency at Doc. 2. The order provides that

“[f]ailure to comply by this deadline may result in dismissal of this action without prejudice and
                                                1
           Case 5:20-cv-03291-SAC Document 8 Filed 03/05/21 Page 2 of 2




without further notice for failure to comply with court orders.” (Doc. 7, at 1.) Plaintiff has failed

to respond by the Court’s deadline.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to respond to the Notice of Deficiency has

passed without a response from Plaintiff. As a consequence, the Court dismisses this action

without prejudice pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated March 5, 2021, at Topeka, Kansas.

                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
